Citation Nr: 1644006	
Decision Date: 11/21/16    Archive Date: 12/01/16

DOCKET NO.  12-19 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection a left foot disability, to include as secondary to the service-connected low back disability. 

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for right foot disability, to include as secondary to the service-connected low back disability. 

3.  Entitlement to an initial evaluation in excess of 10 percent for the service-connected right knee osteoarthritis and patellofemoral syndrome.

4.  Entitlement to an evaluation in excess of 10 percent for the service-connected lumbosacral spondylosis and bilateral lumbar radiculopathy with low back strain.

  
REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to May 1995.  This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.      

In June 2012, the Veteran indicated that he was not perfecting an appeal for the claim of entitlement to an effective date prior to December 9, 2008, for the award of service-connection for right knee osteoarthritis and patellofemoral syndrome.  

The issues of entitlement to service connection for left and right foot disabilities on the merits, as well as the claims pertaining to increased ratings for the service-connected right knee and low back disabilities, are addressed in the Remand portion of the decision below.


FINDINGS OF FACT

1.  A July 1996 rating decision denied the claim for foot pain; the Veteran did not appeal that decision and no relevant evidence was received within one year of the decision. 

2.  The evidence submitted since the July 1996 rating decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claims for service connection for bilateral foot disabilities.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the Veteran's claim for service connection for a right foot disability.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).  

2.  New and material evidence has been received to reopen the Veteran's claim for service connection for a left foot disability.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to reopen a previously denied claim for service connection for foot pain.  By a July 1996 rating action, the RO denied the claim for foot pain as there was no permanent residual or chronic disability subject to service connection shown by service treatment records or demonstrated by evidence following service as there was no current foot disability.  The Veteran did not appeal the decision.  No relevant evidence was submitted within one year of the date on which notice of the decision was issued.  38 C.F.R. § 3.156(b); see Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  Accordingly, that decision is final.  38 U.S.C.A. § 7105.  

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

Regardless of what the RO has done, the Board must address the question of whether new and material evidence to reopen the claim has been received because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Since the July 1996 rating decision, new evidence has been added to the claims file that is material to the Veteran's claim.  Notably, the Veteran has been diagnosed with plantar fasciitis, tarsal tunnel syndrome, and plantar fibroma.  This evidence was not before the RO in July 1996 and it is not cumulative or redundant evidence then of record.  It contains evidence of a current foot disability and raises a reasonable possibility of substantiating the Veteran's claims.  The law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Accordingly, the Board finds that new and material evidence has been added to the record and the claims must be reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for left foot disability is reopened, and to that extent only, the appeal is granted.

New and material evidence having been received, the claim of entitlement to service connection for right foot disability is reopened, and to that extent only, the appeal is granted.


REMAND

Additional development is necessary prior to considering the merits of the Veteran's reopened service connection claims for bilateral foot disability.  The Veteran was afforded a VA examination in March 2012.  It appears there was also an addendum opinion dated March 29, 2012, which was referenced in the April 2012 statement of the case; however, it has not been associated with the electronic record.  This addendum report must be obtained and available for review by the Board.  38 C.F.R. § 3.159 (2015).  

In this case, the Veteran last underwent a VA examination to assess his service-connected low back and right knee disabilities in February 2012, more than four years ago.  Since that time, evidence has been added to the record, which suggests that the Veteran's disabilities may have worsened.  Specifically, the Veteran indicated in his substantive appeal that he suffers more than average knee pain, which radiates to his ankle.  He further indicated that his leg flexion has been further limited.  With regard to his low back, he stated that the back pain is now unbearable while seated or standing upright and when laying in a vertical position.  

Accordingly, a new VA examination is necessary where there is evidence, including the Veteran's statements that his service-connected disabilities have worsened since the last examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  In addition, the new VA examinations must fully comply with VA regulations. 
38 C.F.R. § 4.59 (2015).  Specifically, VA examinations for orthopedic disabilities must include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.   See Correia v. McDonald, 28 Vet. App. 158 (2016).  

The RO should ensure that all due process requirements are met.  The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal.  38 U.S.C.A. § 5103A (b) (West 2014).

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

Regardless of the Veteran's response, the RO must attempt to procure a copy of the March 29, 2012, addendum VA examination opinion concerning the Veteran's bilateral foot disability.  

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The Veteran must be afforded a VA examination to determine the severity of his service-connected low back disability.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings necessary to rate this disorder must be reported in detail.

The examiner must state whether there is any evidence of favorable or unfavorable ankylosis of the spine, and determine the active range of motion of the Veteran's lumbar spine, in degrees, by use of a goniometer noting by comparison the normal range of motion of the lumbar spine.  This information must be derived from joint testing for pain on both active and passive motion, in weight-bearing and non-weight bearing.  The examination report must confirm that all such testing has been made and reflect those testing results.

The examiner must perform repetitive range of motion testing.  If pain on motion of the lumbar spine is shown, the examiner must state at what degree the pain begins.  The examiner must also state whether there is weakened movement, excess fatigability, or incoordination attributable to the service-connected lumbosacral spine disability expressed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.  Additionally, an opinion must be stated as to whether any pain found in the spine could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups.  

A thorough neurologic examination of the Veteran's lumbar spine must be performed.  The examiner must specifically state whether any neurologic manifestations found are caused by the Veteran's service-connected lumbosacral spine disability.  The examiner must also specifically state whether any neurologic manifestation found results in complete or incomplete paralysis of any nerve.  The specific nerves involved must be identified.  If incomplete paralysis is found, the examiner must state whether the incomplete paralysis is best characterized as mild, moderate, or severe; with the provision that wholly sensory involvement must be characterized as mild, or at most, moderate.  The examiner must also state whether the Veteran has intervertebral disc syndrome; if so, the examiner must state whether the Veteran experiences incapacitating episodes requiring bed rest by a physician, and the frequency and total duration of such episodes over the course of the previous 12 months.

3.  The Veteran must be afforded a VA examination to determine the current severity of his service-connected right knee disability.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All symptoms and findings must be reported, and any indicated testing must be conducted. 

The examiner must first record the range of range of motion on clinical evaluation, in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion.  This information must be derived from joint testing for pain on both active and passive motion, in weight-bearing and non-weight bearing, and with range of motion measurements of the opposite undamaged joint.  The examination report must confirm that all such testing has been made and reflect the results of the testing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner must clearly explain why that is so. 

Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments of his knee, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to the service-connected right knee disability. 

The examiner must also indicate whether there is any recurrent subluxation or lateral instability of the Veteran's right knee, and if so, whether it is slight, moderate, or severe.

4.  The RO must notify the Veteran that it is his responsibility to report for the examinations scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the evidence of record that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the evidence of record demonstrating any notice that was sent was returned as undeliverable.
 
5.  The examination reports must be reviewed to ensure they are in complete compliance with the directives of this remand.  If the reports are deficient in any manner, the RO must implement corrective procedures.
 
6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must readjudicate the Veteran's claims on appeal, in light of all the evidence of record.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


